FOR IMMEDIATE RELEASE Contact: Greg Steffens, President April 18, 2008 (573) 778-1800 SOUTHERN MISSOURI BANCORP REPORTS ON THIRD QUARTER RESULTS BOARD DECLARES QUARTERLY DIVIDEND OF $.10 PER SHARE Poplar Bluff, Missouri - Southern Missouri Bancorp, Inc. (“Company”) (NASDAQ: SMBC), the parent corporation of Southern Missouri Bank and Trust Co. (“Bank”), today announced net income for the third quarter of fiscal 2008 of $898,000, or $.40 per diluted share, an increase of 37.8%, or $246,000, as compared to net income of $652,000, or $.29 per diluted share, earned during the same period of the prior year.The increase in earnings, compared to the same period of the prior year, was primarily due to a 25.3% increase in net interest income and a 16.5% increase in non-interest income, partially offset by a 250.0% increase in provisions for loan losses and a 5.2% increase in non-interest expense.Net income for the first nine months of fiscal 2008 was $2.58 million, or $1.17 per diluted share, an increase of 22.2%, or $469,000, as compared to $2.12 million, or $0.93 per diluted share, earned during the same period of the prior year.The increase in earnings, compared to the same period of the prior year, was primarily due to a 15.2% increase in net interest income and a 9.1% increase in non-interest income, partially offset by a 71.9% increase in provisions for loan losses and a 6.8% increase in non-interest expense. Dividend Declared: The
